Citation Nr: 0213667	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  01-07 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Whether the June 1996 rating decision was clearly and 
unmistakably erroneous.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to December 
1945.  He died in August 1999; the appellant is his surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the RO.  



REMAND

The appellant's representative contends that a June 1996 
rating decision that determined that the veteran was not 
competent for VA purposes was clearly and unmistakably 
erroneous in that it failed to consider claims for an 
increased rating for his service-connected psychoneurosis and 
total compensation rating due to individual unemployability 
(TDIU).  

Indeed, the representative argued in a February 2001 
statement that VA failed to proper adjudicate a raised claim 
and should now "take a close look at whether . . . the 
veteran should have been rated totally disabled for his 
psychoneurosis."  

Although the representative raised the issue of CUE which the 
RO denied, the CUE issue places a greater burden on the 
appellant than is necessary in this case.  

It appears that the representative is arguing that a claim 
for an increased rating and TDIU had been raised and never 
adjudicated.  Thus, it follows that the appellant maintains 
that there were open claims pending at the time of the 
veteran's death.  If that was indeed the case, the 
appellant's accrued benefits claim would be derivative of the 
veteran's open claims.  

The RO should address the issues of an increased rating for 
the service-connected psychoneurosis and TDIU for the 
purposes of accrued benefits.  In doing so, the RO must first 
determine whether such claims were reasonably raised by the 
record prior to the veteran's death.  These matters are 
inextricably intertwined with the CUE issue currently on 
appeal and, thus, must be addressed by the RO before final 
appellate consideration.  

Accordingly, this case must be REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  

2.  After completing the action requested 
hereinabove and after undertaking any 
additional development deemed 
appropriate, the RO should undertake to 
adjudicate the issues of an increased 
rating for service-connected 
psychoneurosis and TDIU for the purposes 
of accrued benefits.  If any benefit 
sought on appeal is not granted, the 
appellant and her representative should 
be provided with a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the appellant until she is 
notified by the RO.  The purpose of this REMAND is to afford 
the appellant due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



